Opinion by Senior Judge Kalish,
Rodolfo Reyes petitions for review of an Unemployment Compensation Board of Review (Board) order affirming a referees decision which denied him benefits. We affirm.
Beginning in March, 1981, Reyes was employed by Donnelley Printing Co. as an electronic systems operator. When he applied initially for his job, he told his employer that he was allergic to petrochemical solvents and needed to avoid them. In March, 1984, his employer changed his job and required him to work at three different work stations. Reyes complained that two of the three stations affected his allergy. The employer allowed Reyes to work only at the one station which did not affect his allergy, for as long as possible. Reyes’ doctor subsequently sent a notice informing the employer of Reyes’ condition. The employer then offered Reyes another job (clerk) at a lower pay rate. Reyes refused this job.
The referee found that when Reyes was offered the clerk job, he refused to accept it because it was not suitable to his training, and paid a lower rate of pay. The *169referee farther found that when Reyes refused the clerk job, he did not discuss his allergy problems with the employers representative who offered him the job. As to the atmospheric conditions, the referee found that all three of the stations where Reyes worked were in the same plant and had the same atmospheric conditions. However, the referee found that the clerk job was in an area where no solvents were being used. The Board affirmed. Reyes contends that his health problems constituted necessitous and compelling cause to terminate his employment.
To establish health as a compelling reason to quit, the claimant must offer competent testimony that adequate health reasons existed to justify termination, must have informed his employer of the health problems, and must be available where reasonable accommodation is made by the employer for work which is not inimical to his health. Dornblum v. Unemployment Compensation Board of Review, 77 Pa. Commonwealth Ct. 547, 466 A.2d 747 (1983). Claimants failure to meet any one of these conditions will bar a claim for unemployment compensation. Id. Moreover, the employer has the burden of offering reasonable accommodations considering the claimants health problem. Id.
Our scope of review is to determine whether there is substantial evidence to support the findings, whether there was an error of law, or whether any constitutional rights were violated. Section 704 of the Administrative Agency Law, 2 Pa. C. S. §704.
Here, the employer offered a reasonable accommodation. The referee found that there were no solvents in the area set aside as the work area for the clerk job. In its scope of review, this Court may determine whether a finding is based on legally competent and relevant evidence. The referees findings are supported by substantial evidence.
Accordingly, we affirm.
*170Order
Now, January 14, 1987, the order of the Unemployment Compensation Board of Review, No. B-237265, dated January 8, 1985, is affirmed.